DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: exfoliating a Selenide- based 2D layered material whereby the exfoliation creates a surface of Selenide- based 2D layered material; and converting the surface of the Selenide-based 2D layered material to ZnSe (claims 1-14) exfoliating a Bi2Se3 material whereby the exfoliation creates a surface that is a (0001) basal plane substantially free of surface steps; and laterally patterning the surface by masking portions of the surface and converting the non-masked portions of the surface to ZnSe; and epitaxial growth of GaAs on the patterned layer of ZnSe (claims 15-18) growing GaAs (111) on layered-2D Bi2Se3 (0001) substrates in an MOCVD reactor wherein the first step is converting the surface layers of Bi2Se3 (0001) to ZnSe by annealing in the presence of diethylzinc, and the second step is growing GaAs in the presence of triethylgallium and AsH3  (claims 19-20).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Daniels et al. (US 2018/0186653) disclose template assisted synthesis of 2D nanosheets but fails to disclose exfoliating a Selenide- based 2D layered material whereby the exfoliation creates a surface of Selenide- based 2D layered material; and converting the surface of the Selenide-based 2D layered material to ZnSe.
Pickett et al. (US 2018/0009676) disclose formation of 2D flakes from chemical cuttingbut fails to disclose exfoliating a Selenide- based 2D layered material whereby the exfoliation creates a surface of Selenide- based 2D layered material; and converting the surface of the Selenide-based 2D layered material to ZnSe.
	Daniels (US 2019/0169041) disclose top-down synthesis of two dimensional nanosheetsbut fails to disclose exfoliating a Selenide- based 2D layered material whereby the exfoliation creates a surface of Selenide- based 2D layered material; and converting the surface of the Selenide-based 2D layered material to ZnSe.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY K SMITH whose telephone number is (571)272-1884. The examiner can normally be reached Monday-Friday, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 5712703829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY SMITH/Primary Examiner, Art Unit 2817